ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2018-12-04_ORD_01_NA_00_FR.txt.                         COUR INTERNATIONALE DE JUSTICE


                            RECUEIL DES ARRÊTS,
                     AVIS CONSULTATIFS ET ORDONNANCES


                     VIOLATIONS ALLÉGUÉES
          DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                   DANS LA MER DES CARAÏBES
                          (NICARAGUA c. COLOMBIE)


                      ORDONNANCE DU 4 DÉCEMBRE 2018




                               2018
                        INTERNATIONAL COURT OF JUSTICE


                          REPORTS OF JUDGMENTS,
                       ADVISORY OPINIONS AND ORDERS


                         ALLEGED VIOLATIONS
              OF SOVEREIGN RIGHTS AND MARITIME SPACES
                        IN THE CARIBBEAN SEA
                          (NICARAGUA v. COLOMBIA)


                         ORDER OF 4 DECEMBER 2018




3 CIJ1155.indb 1                                         20/06/19 09:22

                                            Mode officiel de citation :
                         Violations alléguées de droits souverains et d’espaces maritimes
                              dans la mer des Caraïbes (Nicaragua c. Colombie),
                                         ordonnance du 4 décembre 2018,
                                            C.I.J. Recueil 2018, p. 712




                                                Official citation:
                          Alleged Violations of Sovereign Rights and Maritime Spaces
                                in the Caribbean Sea (Nicaragua v. Colombia),
                                          Order of 4 December 2018,
                                          I.C.J. Reports 2018, p. 712




                                                                                1155
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157354-1




3 CIJ1155.indb 2                                                                            20/06/19 09:22

                                                       4 DÉCEMBRE 2018

                                                        ORDONNANCE




                              VIOLATIONS ALLÉGUÉES
                   DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                            DANS LA MER DES CARAÏBES
                             (NICARAGUA c. COLOMBIE)




                               ALLEGED VIOLATIONS
                    OF SOVEREIGN RIGHTS AND MARITIME SPACES
                              IN THE CARIBBEAN SEA
                             (NICARAGUA v. COLOMBIA)




                                                       4 DECEMBER 2018

                                                           ORDER




3 CIJ1155.indb 3                                                         20/06/19 09:22

                    712 	



                                   COUR INTERNATIONALE DE JUSTICE

                                                   ANNÉE 2018
         2018
     4 décembre
     Rôle général                                 4 décembre 2018
        no 155

                       VIOLATIONS ALLÉGUÉES
            DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                     DANS LA MER DES CARAÏBES
                                         (NICARAGUA c. COLOMBIE)




                                                 ORDONNANCE


                    Présents : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka,
                                Abraham, Mme Donoghue, M. Gaja, Mme Sebutinde,
                                MM. Bhandari, Gevorgian, Salam, juges ; M. Couvreur,
                                greffier.


                        La Cour internationale de Justice,
                       Ainsi composée,
                       Après délibéré en chambre du conseil,
                       Vu l’article 48 du Statut de la Cour et les articles 31 et 80, paragraphe 2,
                    de son Règlement,
                       Vu la requête, enregistrée au Greffe de la Cour le 26 novembre 2013,
                    par laquelle le Gouvernement de la République du Nicaragua (ci‑après le
                    « Nicaragua ») a introduit une instance contre la République de Colombie
                    (ci‑après la « Colombie ») au sujet d’un différend portant sur des « viola-
                    tions des droits souverains et des espaces maritimes du Nicaragua qui lui
                    ont été reconnus par la Cour dans son arrêt du 19 novembre 2012 [en
                    l’affaire du Différend territorial et maritime (Nicaragua c. Colombie)]
                    ainsi que sur la menace de la Colombie de recourir à la force pour com-
                    mettre ces violations »,
                       Vu l’ordonnance en date du 3 février 2014, par laquelle la Cour a fixé
                    au 3 octobre 2014 et au 3 juin 2015 les dates d’expiration des délais pour

                    4




3 CIJ1155.indb 4                                                                                      20/06/19 09:22

                   713 	 droits souverains et espaces maritimes (ord. 4 XII 18)

                   le dépôt du mémoire du Nicaragua et du contre-­mémoire de la Colombie,
                   respectivement,
                      Vu le mémoire du Nicaragua déposé dans le délai ainsi prescrit,

                      Vu les exceptions préliminaires d’incompétence soulevées par la
                   ­ olombie, dans le délai prescrit au paragraphe 1 de l’article 79 du Règle-
                   C
                   ment,
                      Vu l’arrêt du 17 mars 2016, par lequel la Cour a déclaré qu’elle avait
                   compétence, sur la base de l’article XXXI du pacte de Bogotá, pour sta-
                   tuer sur le différend entre le Nicaragua et la Colombie relatif à de préten-
                   dues violations par la Colombie des droits du Nicaragua dans les zones
                   maritimes dont c­ elui-ci affirme qu’elles lui ont été reconnues par l’arrêt du
                   19 novembre 2012 en l’affaire du Différend territorial et maritime (Nica-
                   ragua c. Colombie),
                      Vu l’ordonnance du 17 mars 2016, par laquelle la Cour a fixé au
                   17 novembre 2016 la date d’expiration du nouveau délai pour le dépôt du
                   contre-­mémoire de la Colombie,
                      Vu le contre-­mémoire de la Colombie déposé dans le délai ainsi pres-
                   crit, et les quatre demandes reconventionnelles qu’il contient,
                      Vu l’ordonnance en date du 15 novembre 2017, par laquelle la Cour a
                   dit que les deux premières demandes reconventionnelles présentées par la
                   Colombie étaient irrecevables comme telles et ne faisaient pas partie de
                   l’instance en cours, et que les troisième et quatrième demandes reconven-
                   tionnelles présentées par la Colombie étaient recevables comme telles et
                   faisaient partie de l’instance en cours,
                      Vu cette même ordonnance en date du 15 novembre 2017, par laquelle
                   la Cour a prescrit la présentation d’une réplique du Nicaragua et d’une
                   duplique de la Colombie portant sur les demandes des deux Parties dans
                   l’instance en cours et a fixé au 15 mai 2018 et au 15 novembre 2018,
                   respectivement, les dates d’expiration des délais pour le dépôt de ces
                   ­
                   pièces,
                      Vu la réplique du Nicaragua et la duplique de la Colombie déposées
                   dans les délais ainsi fixés ;
                      Considérant que, au cours d’une réunion tenue par le président de la
                   Cour avec les représentants des Parties le 3 décembre 2018, l’agent du
                   Nicaragua a indiqué que son gouvernement souhaitait s’exprimer une
                   seconde fois par écrit sur les demandes reconventionnelles de la Colom-
                   bie, dans une pièce additionnelle, et a sollicité un délai de quatre mois
                   pour présenter ladite pièce additionnelle ; et que le représentant de la
                   Colombie a déclaré que son gouvernement ne voyait pas d’objection à la
                   demande du Nicaragua tendant à pouvoir présenter une pièce addition-
                   nelle mais estimait qu’un délai d’un ou deux mois serait suffisant pour
                   permettre au Nicaragua de la préparer ;
                      Compte tenu des vues des Parties,

                   5




3 CIJ1155.indb 6                                                                                     20/06/19 09:22

                   714 	 droits souverains et espaces maritimes (ord. 4 XII 18)

                     Autorise la présentation par la République du Nicaragua d’une pièce
                   additionnelle portant exclusivement sur les demandes reconventionnelles
                   présentées par la République de Colombie ;
                     Fixe au 4 mars 2019 la date d’expiration du délai pour le dépôt de cette
                   pièce ;
                       Réserve la suite de la procédure.

                      Fait en français et en anglais, le texte français faisant foi, au Palais de
                   la Paix, à La Haye, le quatre décembre deux mille dix-huit, en trois exem-
                   plaires, dont l’un restera déposé aux archives de la Cour et les autres
                   seront transmis respectivement au Gouvernement de la République du
                   Nicaragua et au Gouvernement de la République de Colombie.


                                                                        Le président,
                                                           (Signé) Abdulqawi Ahmed Yusuf.
                                                                          Le greffier,
                                                             (Signé) Philippe Couvreur.




                   6




3 CIJ1155.indb 8                                                                                    20/06/19 09:22

